Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62868736, filed on 6/28/2019 and is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION 
4. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 5.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

means for coding first video data and means for coding second video data in claim 32. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06)
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  
Claim 31 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable storage medium” would resolve this issue.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13-26, and 28-32 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sole Rojalset al (US 20120328026 A1).
             Regarding claim 1 and 31-32, Sole Rojalset discloses a method of coding video data [e.g. FIG. 2], the method comprising: coding first video data [e.g. FIG. 4;  video block or sub-block], for coding a first block [a block of video data], based on an adaptive context model [e.g. FIG. 1; context-adaptive coding context model]; and coding second video data [e.g. video block], for coding a second block [another block of the video data], based on a non-adaptive context model [e.g. [0041]; bypass mode or non-context adaptive coding].
             Regarding claim 2, Sole Rojalset further discloses coding the first video data using entropy coding with the adaptive context model [e.g. FIG. 2 and 9; entropy encoding with context-adaptive coding], and wherein coding the second video data comprises coding the second video data using 
             Regarding claim 3, Sole Rojalset further discloses coding the first video data using context-based arithmetic coding with the adaptive context model [e.g. FIG. 2 and 9; entropy encoding with context-adaptive coding], and wherein coding the second video data using entropy coding comprises coding the second video data using context-based arithmetic coding with the non-adaptive context model [e.g. [0041]; bypass mode or non-context adaptive coding].  
             Regarding claim 4, Sole Rojalset further discloses the first block and the second block are in the same picture or slice [e.g. FIG. 2; [0082]; e.g. intra prediction to perform prediction on other blocks in the same picture].  
             Regarding claim 5, Sole Rojalset further discloses the first block and the second block are in different pictures or slices [e.g. FIG. 2; [0082]; performing inter prediction on a block of other pictures].  
             Regarding claim 6, Sole Rojalset further discloses adapting one or more context models based on at least one of previous input bins or previous output bins to generate one or more adapted context models [e.g. FIG. 8-9]; storing the one or more adapted context models in a memory [e.g. FIG. 2 and 9; [0193; memory]; reading the one or more adapted context models from the memory [e.g. 284]; and context-based arithmetic coding the first video data with the one or more adapted context models read from the memory [e.g. FIG. 10].  
             Regarding claim 7, Sole Rojalset further discloses the memory is random access memory (RAM) [e.g. [0193]; RAM].  
             Regarding claim 8, Sole Rojalset further discloses coding the second video data based on the non-adaptive context model comprises: reading one or more context models from a memory [e.g. FIG. 10; [0166]; stored probability model]; and context-based arithmetic coding the second video data with the one or more context models read from the memory [e.g. bypass mode].  
             Regarding claim 9, Sole Rojalset further discloses the memory is read only memory (ROM) [e.g. [0193]; ROM].  
             Regarding claim 10, Sole Rojalset further discloses determining information of a manner in which the second block is coded [e.g. determining a context]; selecting a location to read from in a memory 
             Regarding claim 11, Sole Rojalset further discloses the information of the manner in which the second block is coded includes at least one of a quantization parameter for the second block and a prediction mode for the second block [e.g. FIG. 2; entropy encoding for quantization parameter].  
             Regarding claim 13, Sole Rojalset further discloses determining whether to code the first video data based on the adaptive context model based on one or more of: a context of the first video data [e.g. the probability model is updated based on a value of a previous bin coded with the context]; frequency of use of the context model of the first video data; stability of the context model used to code the first video data; and comparison of the context to a threshold value.
             Regarding claim 14, Sole Rojalset further discloses decoding the first video data based on the adaptive context model [e.g. FIG. 1; context-adaptive coding context model], and wherein coding the second video data comprises decoding the second video data based on the non-adaptive context model [FIG. 3; entropy decoding; e.g. [0041]; bypass mode or non-context adaptive coding].  
             Regarding claim 15, Sole Rojalset further discloses coding the first video data comprises encoding the first video data based on the adaptive context model [e.g. FIG. 1; context-adaptive coding context model], and wherein coding the second video data comprises encoding the second video data based on the non-adaptive context model [FIG. 2; entropy encoding; e.g. [0041]; bypass mode or non-context adaptive coding].
	Regarding claims 16-26 and 28-30, this is a door management platform that includes same limitation as in claims 1-11 and 13-15 respectively above, the rejection of which are incorporated herein.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sole Rojalset al (US 20120328026 A1) in view of TERADA et al (US 20130336388 A1).
             Regarding claim 12 and 27, Sole Rojalset further discloses context-based arithmetic coding with adaptive context models [e.g. FIG. 1; context-adaptive coding context model] and coding the second video data based on the one or more non-adaptive context models [FIG. 2; entropy encoding; e.g. [0041]; bypass mode or non-context adaptive coding], but Sole Rojalset fails to disclose details of context adaptive coding and non-context adaptive coding. 
               However, TERADA teaches the well-known concept of determining that a number of times that context-based arithmetic coding with adaptive context models is used is greater than or equal to a threshold value [e.g. occurrence probability is 50%], coding the second video data [e.g. a block of the video data] based on the one or more non-adaptive context models [e.g. bypass coding] based on the determination that the number of times that context-based arithmetic coding with adaptive context models is used is greater than or equal to the threshold value [e.g. occurrence probability is 50%].  
              It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the video coding system disclosed by Sole Rojalset to exploit the well-known bypass coding technique taught by TERADA as above, in order to provide accelerated coding processing method [See TERADA; [0008]].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karczewicz et al (US 20160227217 A1).
Sze et al (US 20170155909 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUBING REN/Primary Examiner, Art Unit 2483